DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  1. (Currently Amended) A portable liquid purifier comprising: a container, an ozone generator integrated in base of the container, a blower arranged next to the ozone generator comprising blower outlets in a lower part of said container, and a stand-alone power supply for the ozone generator and the blower comprising a portable direct current battery, an oscillator, and a voltage booster. The word “batter” should be “battery” and the word “a” should be inserted before “lower part”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the blower outings" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intended “the blower outlets”.

Allowable Subject Matter
Claims 1-3, 5, and 7-9 would be allowed if the objection to claim 1 is overcome. The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose nor fairly suggest a portable liquid  a stand-alone power supply for the ozone generator and the blower comprising a portable direct current batter, an oscillator, and a voltage booster.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The LaRaus (U.S. Patent 3,692,180) reference discloses in the abstract a portable base or stand together with a small air pump and transformer, which are controlled by a manually operable timer. A plastic water jug container, which is removably mounted on the base. When the timer is turned on, ozone gas from the generator is fed for a predetermined time to a diffuser in the bottom of the container which breaks the ozone into small bubbles that rise through the water in the container. Numeral 10 denotes generally a portable water purifying unit comprising a hollow, generally rectangular base or stand 12. Mounted in the base 12 is a conventional air pump 44, the output of which is connected by a pipe or tube 45 to the input of a conventional ozone generator 46, which is also mounted in base 12 adjacent pump 44.  In this instance, pump 44 may be considered a blower, since it effectively provides a blowing effect. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774